IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
            NOS. WR-91,234-01, WR-91,234-02, WR-91,234-03 & WR-91,234-04


                 EX PARTE THADDEUS ANTHONY GUERRA, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                  CAUSE NOS. 12,909-A, 12,910-A, 12,911-A & 12,949-A
                          IN THE 32ND DISTRICT COURT
                             FROM NOLAN COUNTY


       Per curiam.

                                             ORDER

       Applicant filed these applications for writs of habeas corpus in the county of conviction, and

the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under

Article 11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this

Court, among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The records

forwarded to this Court after a July 22, 2020 remand order appear, however, to be incomplete.

Though the trial court’s findings of fact rely on an affidavit from counsel, that affidavit is missing
                                                                                                    2

from the records.

       The district clerk shall either forward to this Court affidavit of Attorney Audie M. Reese or

certify in writing that this document is not part of the records. The district clerk shall comply with

this order within thirty days from the date of this order.



Filed: October 19, 2020
Do not publish